195 Church Street New Haven, CT06510 Contact:Don Chaffee Executive Vice President NewAlliance Bank 203 789 2795 NewAlliance Reports Third Quarter EPS at $.13 per Share Net Income Up 15.4% From A Year Ago New Haven, Connecticut, October 27, 2009– NewAlliance Bancshares, Inc. (NYSE: NAL), the holding company for NewAlliance Bank, today announced net income for the quarter of $12.6 million or $0.13 per diluted share. This compares to $10.1 million or $0.10 per diluted share for the second quarter of 2009, a 24.9% increase, and $10.9 million or $0.11 per diluted share for the third quarter of 2008, a 15.4% increase.Excluding the FDIC special assessment of $2.6 million after taxes, net income was $12.7 million or $0.13 per diluted share for the second quarter of 2009. Revenues continued to increase for the third consecutive quarter and credit quality remained stable. Total revenue grew by 4.6% from $65.2 million to $68.2 million on a linked quarter basis and 11.0% from $61.5 million as compared to the prior year quarter. Total delinquencies are 1.45% at quarter end, down from 1.51% from the prior quarter. Nonperforming loans to total loans were 1.02% as compared to 1.13% in the prior quarter and nonperforming assets to total assets were 0.61% as compared to 0.65% for the same period. “Our strong earnings performance in the third quarter was the result of excellent business momentum, sustained revenue growth and improved credit quality.This reaffirms the soundness of our operating strategy and the value we offer in the marketplace,” stated Peyton R. Patterson, Chairman, President and Chief Executive Officer. Financial
